DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/692,828, filed on 31 August 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 May 2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8 of U.S. Patent No. 11,005,193. Although the claims at issue are not identical, they are not patentably distinct from each other because even though the patent does not recite “a circuit board provided at a rear of the battery” (claim 1 of instant Application), claim 1 of the Patent recites: at least one first antenna provided at a front of the battery…; a circuit board disposed opposite the at least one first antenna with respect to the battery. It is obvious that the Patent places a circuit board at a rear of the battery without explicitly reciting “provided at a rear of the battery”.
Instant Application
Patent No. 11,005,193
Claim 1: An electronic device, comprising: a battery; a display; a circuit board provided at a rear of the battery; and at least one second antenna provided at a rear of the battery, wherein the at least one second antenna includes a magnetic body and a conducting wire that is wound around the magnetic body multiple times in a first direction with respect to a first axis that is substantially parallel with a surface of the display.
Claim 1: An electronic device, comprising: a battery; a display… and at least one second antenna provided at a rear of the battery, wherein the at least one first antenna and the at least one second antenna include a magnetic body and a conducting wire that is wound around the magnetic body multiple times in a first direction with respect to a first axis that is substantially parallel with a surface of the display.
Although, “a circuit board provided at a rear of the battery” not explicitly recited, it is implied in the language: “at least one first antenna provided at a front of the battery… a circuit board disposed opposite the at least one first antenna with respect to the battery”. 
Claim 2: wherein the at least one second antenna includes a near-field communication antenna.
Claim 2: wherein 
Claim 3: wherein the at least one second antenna is shaped as a solenoid that is formed as the conducting wire is wound around the magnetic body.
Claim 3: wherein 
Claim 4: wherein the at least one second antenna is provided on the circuit board that is provided at a rear of the battery.
Claim 4: wherein the at least one second antenna is provided on the circuit board that is provided at a rear of the battery.
Claim 5: wherein the at least one second antenna is provided between the battery and the circuit board.
Claim 5: wherein the at least one second antenna is provided between the battery and the circuit board.
Claim 6: further comprising a wireless charging antenna disposed below the circuit board.
Claim 8: … and a wireless charging antenna disposed below the circuit board…


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one second antenna provided at a rear of the battery” (as recited in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
According to the drawings submitted by the Applicant, the “at least one second antenna” is provided at the rear of the connector and the speaker and not “at a rear of the battery”.
In addition, the feature “wherein the at least one second antenna is provided between the battery and the circuit board” (Claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2017/0005399), in view of Hsu et al. (US 2013/0335284).

Regarding claim 1, Ito in  figures 2, 3 and 5A-5B discloses an electronic device, comprising: a battery (Fig 5A-5B: a battery pack 81); a display (82); a circuit board (printed wiring board 6) provided at a rear of the battery (81); and at least one second antenna (power supply coil 1, Fig. 5B, 2 and 3) provided at a rear of the battery (81), wherein the at least one second antenna (1) includes a magnetic body (magnetic sheets 10b to 10h) and a conducting wire (portions 11 and 12 of the coil conductor) that is wound around the magnetic body (10) multiple times in a first direction with respect to a first axis that is substantially parallel with a surface of the display (82, as displayed in figures 5A-5B).
Moreover, for the sake of argument, Hsu in figures 1-2B teaches an electronic device wherein the at least one second antenna (an edge-emitting antenna 102) includes a magnetic body (magnetic core 200) and a conducting wire (inductor coil 130) that is wound around the magnetic body (200) multiple times in a first direction with respect to a first axis that is substantially parallel with a surface of the display (116 as displayed in figures 1-1B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of antennas with a conducting wires that are wound around the magnetic body multiple times in a first direction with respect to a first axis that is substantially parallel with a surface of the display as taught by Ito and Hsu to form the claimed invention in order to generate a magnetic field at the edge of the electronic device thus, enhancing outward radiation of a magnetic field with an edge-emitting antenna that occupies less space and provides an acceptable level of performance for coupling coefficients compared to conventional antennas. (see Hsu Abstract)

Regarding claim 2, Ito does not explicitly disclose: wherein the at least one second antenna includes a near-field communication antenna.
However, in the same field of endeavor, Hsu in figures 1-2B teaches an electronic device wherein the at least one second antenna (102) includes a near-field communication antenna. (See Para. 15, 20 and 22)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the at least one second antenna including a near-field communication antenna according to Hsu in the Ito electronic device to form the claimed invention to provide secure authenticated communications between two NFC compliant devices located in close proximity. (Hsu Para. 20)

Regarding claim 3, Ito in figures 2, 3 and 5A-5B discloses an electronic device, wherein the at least one second antenna (1) is shaped as a solenoid (Fig. 2-3) that is formed as the conducting wire (11/12) is wound around the magnetic body (10b-10h).
Additionally, Hsu in Figures 2A and 2B teaches an electronic device, wherein the at least one second antenna (102) is shaped as a solenoid that is formed as the conducting wire (130) is wound around the magnetic body (200).

Regarding claim 4, Ito in figures 5A and 5B discloses an electronic device wherein the at least one second antenna (1) is provided on the circuit board (6) that is provided at a rear of the battery (81).

Regarding claim 6, Ito in figures 5A and 5B discloses an electronic device further comprising a wireless charging antenna (non-contact charging coil 3) disposed below the circuit board (6). 




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Hsu, as applied to claims 1 and 4 above, and further in view of Deguchi et al. (US 2012/0119965).

Regarding claim 5, Ito and Hsu do not disclose: wherein the at least one second antenna is provided between the battery and the circuit board. 
However, Deguchi in figures 25 and 26 teaches an electronic device wherein the at least one second antenna (transmission/reception antenna 44) is provided between the battery (93) and the circuit board (base board 61). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Deguchi with the antenna, battery and circuit board arrangement in the Ito device as modified above to form the claimed invention in order to provide a lateral excitation signal that radiates to the sides of the electronic device. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Hsu, as applied to claim 1 above, and further in view of Noh et al. (US 2017/0133751).

Regarding claim 7, Ito as modified teaches a battery (81) and a display (82).
Ito and Hsu do not disclose a display circuit board disposed between the battery and the display.
However, Noh in figures 5 and 11-14 teaches an electronic device further comprising a display circuit board (220) disposed between the battery (battery pack 240) and the display. (see para. 43 and 53) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a display circuit board disposed between the battery and the display, as taught by Noh in the device of Ito as modified above to form the claimed invention, in order to mount the display components on the circuit board and offer protection from the metals surrounding the battery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845